ITish, P. J.
1. Where a plea sets up matter which, if sustained by competent written evidence, would constitute a good defense to the action, and it does not appear from the plea itself that the defendant depends for its establishment upon parol evidence, the plea should not be stricken on general demurrer. Brown v. Drake, 101 Ga. 130; Walker v. Edmundson, 111 Ga. 454. See also Anderson v. Hilton & Dodge Lumber Company, 121 Ga. 688.
2. The terms of an absolute unconditional promissory note can not be varied by engrafting upon it a condition made by a parol contemporaneous agreement. Civil Code, §§3675 (1); 5201. Upon the trial of an action on such a note given for the premium on an insurance policy, evidence of a parol contemporaneous agreement, between the maker of the note and an agent of the payee, that the policy was to be delivered within a given time, was, in the absence of fraud, accident, or mistake, inadmissible, in connection with proof that the policy had not been so delivered, to show failure of consideration of the note.

Judgment reversed.


All the Justices concur, except Simmons, C. J., absent.